 

SEPARATION AND GENERAL RELEASE AGREEMENT

 

This Separation and General Release Agreement (the “Agreement”) is entered into
between Norman Ellis with an address at 3061 Silent Wind Way, Henderson, NV
89052 (the “Employee”) and I.D. Systems, Inc. (“ID Systems”), together with its
parent, divisions, affiliates, and subsidiaries and their respective officers,
directors, employees, shareholders, members, partners, plan administrators,
attorneys, and agents, as well as any predecessors, future successors or assigns
or estates of any of the foregoing with an address at 123 Tice Boulevard,
Woodcliff Lake, NJ 07677 (the “Released Parties”).

 

1.       Separation of Employment. Employee acknowledges and understands that
Employee’s last day of employment with ID Systems was December 7, 2016 (the
“Separation Date”). Employee acknowledges and agrees that, except as otherwise
provided in this Agreement, Employee has received all compensation and benefits
to which Employee is entitled as a result of Employee’s employment. Employee
understands that, except as otherwise provided in this Agreement, Employee is
entitled to nothing further from any of the Released Parties, including
reinstatement by ID Systems.

 

2.       Employee General Release of Released Parties. In consideration of the
payments and benefits set forth in Section 4 below, Employee hereby
unconditionally and irrevocably releases, waives, discharges, and gives up, to
the full extent permitted by law, any and all Claims (as defined below) that
Employee may have against any of the Released Parties, arising on or prior to
the date of Employee’s execution and delivery of this Agreement to ID Systems.
“Claims” means any and all actions, charges, controversies, demands, causes of
action, suits, rights, and/or claims whatsoever for debts, sums of money, wages,
salary, severance pay, commissions, bonuses, unvested stock options, vacation
pay, sick pay, fees and costs, attorneys fees, losses, penalties, damages,
including damages for pain and suffering and emotional harm, arising, directly
or indirectly, out of any promise, agreement, offer letter, contract,
understanding, common law, tort, the laws, statutes, and/or regulations of the
State of New Jersey or any other state and the United States, including, but not
limited to, federal and state whistleblower laws, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Equal Pay Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Employment Retirement
Income Security Act (excluding COBRA), the Vietnam Era Veterans Readjustment
Assistance Act, the Fair Credit Reporting Act, the Age Discrimination in
Employment Act (“ADEA”), the Older Workers’ Benefit Protection Act, the
Occupational Safety and Health Act, the Sarbanes-Oxley Act of 2002, the New
Jersey Law Against Discrimination, the New Jersey Family Leave Act, the New
Jersey Civil Rights Act, and the New Jersey Conscientious Employee Protection
Act, as each may be amended from time to time, whether arising directly or
indirectly from any act or omission, whether intentional or unintentional. This
Section 2 releases all Claims including those of which Employee is not aware and
those not mentioned in this Agreement. Employee specifically releases any and
all Claims arising out of Employee’s employment with ID Systems or separation
therefrom and any and all Claims that Employee may have against any of the
Released Parties in his capacity as a stockholder of ID Systems. Employee
expressly acknowledges and agrees that, by entering into this Agreement,
Employee is releasing and waiving any and all Claims, including, without
limitation, Claims that Employee may having arising under ADEA, which have
arisen on or before the date of Employee’s execution and delivery of this
Agreement to ID Systems.

 

 

  

 

3.       Representations; Covenant Not to Sue. Employee hereby represents and
warrants to the Released Parties that Employee has not: (A) filed, caused or
permitted to be filed any pending proceeding (nor has Employee lodged a
complaint with any governmental or quasi-governmental authority) against any of
the Released Parties, nor has Employee agreed to do any of the foregoing; (B)
assigned, transferred, sold, encumbered, pledged, hypothecated, mortgaged,
distributed, or otherwise disposed of or conveyed to any third party any right
or Claim against any of the Released Parties that has been released in this
Agreement; or (C) directly or indirectly assisted any third party in filing,
causing or assisting to be filed, any Claim against any of the Released Parties.
Except as set forth in Section 11 below, Employee covenants and agrees that he
shall not encourage or solicit or voluntarily assist or participate in any way
in the filing, reporting or prosecution by himself or any third party of a
proceeding or Claim against any of the Released Parties.

 

4.       Benefits. As good consideration for Employee’s execution, delivery, and
non-revocation of this Agreement, Employee shall be entitled to receive cash
payments (collectively the “Severance Payment”) at the rate of Employee’s annual
base salary as in effect immediately prior to the Separation Date for a period
of three (3) months commencing on the date hereof (the “Severance Period”),
payable as set forth below. The Severance Payment shall be made as a series of
separate payments in accordance with the Company’s standard payroll practices
(and subject to all applicable tax withholdings and deductions), commencing with
the first regular payroll date on or immediately following the date hereof. In
addition, during the Severance Period, Employee shall continue to be eligible to
receive such healthcare benefits from ID Systems as was in effect and applicable
to Employee immediately preceding the Separation Date; provided that in the
event Employee becomes eligible to obtain alternate healthcare coverage from a
new employer before the end of the Severance Period, ID Systems’ obligation to
provide such healthcare coverage shall cease. Employee acknowledges that
Employee is not otherwise entitled to receive the payments and benefits
described in this Section 4 and acknowledges that nothing in this Agreement
shall be deemed to be an admission of liability on the part of any of the
Released Parties. Employee agrees that Employee will not seek anything further
from any of the Released Parties.

 

5.       Who is Bound. ID Systems and Employee are bound by this Agreement.
Anyone who succeeds to Employee’s rights and responsibilities, such as the
executors of Employee’s estate, is bound, and anyone who succeeds to ID
Systems’s rights and responsibilities, such as its successors and assigns, is
also bound.

 

6.       Cooperation. Employee agrees that, within five business days of the
Separation Date, he shall provide ID Systems (attention: Chris Wolfe) with a
written comprehensive summary of all outstanding work activities, current and
prospective customer contact information, and otherwise reasonably cooperate as
necessary to effect a transition of his responsibilities. Employee also agrees
that he will cease from communicating with any current ID Systems employees
(with the exception of Chris Wolfe, Ned Mavrommatis and Lindsay Estelle)
regarding ID Systems personnel or other business-related matters. Employee
agrees to reasonably cooperate in any ID Systems investigations and/or
litigation regarding events that occurred during Employee’s tenure with ID
Systems. ID Systems will compensate Employee for reasonable expenses Employee
incurs in extending such cooperation regarding investigations and/or litigation,
so long as Employee provides advance written notice of Employee’s request for
compensation.

 

 

  

 

7.       Non Disparagement and Confidentiality. Employee agrees not to make any
defamatory or derogatory statements concerning any of the Released Parties.
Provided inquiries are directed to ID Systems’ Department of Human Resources, ID
Systems shall disclose to prospective employers information limited to
Employee’s dates of employment and last position held by Employee. Employee
confirms and agrees that Employee shall not, directly or indirectly, disclose to
any person or entity or use for Employee’s own benefit, any confidential
information concerning the business, finances or operations of ID Systems or its
customers; provided, however, that Employee’s obligations under this Section 7
shall not apply to information generally known in ID Systems’ industry through
no fault of Employee or the disclosure of which is required by law after
reasonable notice has been provided to ID Systems sufficient to enable ID
Systems to contest the disclosure. Confidential information shall include,
without limitation, trade secrets, customer lists, details of contracts, pricing
policies, operational materials, marketing plans or strategies, security and
safety plans and strategies, project development, and any other non-public or
confidential information of, or relating to, ID Systems or its affiliates.
Employee also agrees that the amounts paid to Employee and all of the other
terms of this Agreement shall be kept confidential, unless ID Systems discloses
them in a public filing. Employee acknowledges that he continues to be bound by
that certain Employee Covenants Agreement, dated July 21, 2014, between ID
Systems and Employee (the “Covenants Agreement”).

 

8.       Remedies. If Employee tells anyone the amount paid to Employee or any
other term of this Agreement (unless ID Systems has publicly disclosed the terms
of this Agreement in a public filing), breaches any other term or condition of
this Agreement or the Covenants Agreement, or any representation made by
Employee in this Agreement was false when made, it shall constitute a material
breach of this Agreement and, in addition to and not instead of the Released
Parties’ other remedies hereunder, under the Covenants Agreement or otherwise at
law or in equity, Employee shall be required to immediately, upon written notice
from ID Systems, return the payments paid by ID Systems hereunder, less $500.
Employee agrees that if Employee is required to return the payments, this
Agreement shall continue to be binding on Employee and the Released Parties
shall be entitled to enforce the provisions of this Agreement as if the payments
had not been repaid to ID Systems and ID Systems shall have no further payment
obligations to Employee hereunder. Further, in the event of a material breach of
this Agreement, Employee agrees to pay all of the Released Parties’ attorneys’
fees and other costs associated with enforcing this Agreement.

 

9.       ID Systems Property. Employee represents that he has returned all ID
Systems property in Employee’s possession, custody or control, including, but
not limited to, all ID Systems equipment, samples, laptop computers, personal
digital assistants, cell phones, pass codes, keys, swipe cards, documents or
other materials that Employee received, prepared, or helped prepare. Employee
represents that Employee has not retained any copies, duplicates, reproductions,
computer disks, or excerpts thereof of ID Systems’ documents.

 

10.       Construction of Agreement. In the event that one or more of the
provisions contained in this Agreement shall for any reason be held
unenforceable in any respect under the law of any state of the United States or
the United States, such unenforceability shall not affect any other provision of
this Agreement, but this Agreement shall then be construed as if such
unenforceable provision or provisions had never been contained herein or
therein. If it is ever held that any restriction hereunder is too broad to
permit enforcement of such restriction to its fullest extent, such restriction
shall be enforced to the maximum extent permitted by applicable law. This
Agreement and any and all matters arising directly or indirectly herefrom or
therefrom shall be governed under the laws of the State of New Jersey, without
reference to choice of law rules. ID Systems and Employee consent to the sole
jurisdiction of the federal and state courts of New Jersey. ID SYSTEMS AND
EMPLOYEE HEREBY WAIVE THEIR RESPECTIVE RIGHT TO TRIAL BY JURY IN ANY ACTION
CONCERNING THIS AGREEMENT OR ANY AND ALL MATTERS ARISING DIRECTLY OR INDIRECTLY
HEREFROM AND REPRESENT THAT THEY HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE OR
HAVE CHOSEN VOLUNTARILY NOT TO DO SO SPECIFICALLY WITH RESPECT TO THIS WAIVER.

 

 

  

 

11.       Acknowledgments. ID Systems and Employee acknowledge and agree that:

 

(A)       By entering into this Agreement, Employee does not waive any rights or
Claims that may arise after the date that Employee executes and delivers this
Agreement to ID Systems;

 

(B)       This Agreement shall not affect the rights and responsibilities of the
Equal Employment Opportunity Commission (the “EEOC”) to enforce the ADEA and
other laws, and further acknowledge and agree that this Agreement shall not be
used to justify interfering with Employee’s protected right to file a charge or
participate in an investigation or proceeding conducted by the EEOC.
Accordingly, nothing in this Agreement shall preclude Employee from filing a
charge with, or participating in any manner in an investigation, hearing or
proceeding conducted by, the EEOC, but Employee hereby waives any and all rights
to recover under, or by virtue of, any such investigation, hearing or
proceeding;

 

(C)       Notwithstanding anything set forth in this Agreement to the contrary,
nothing in this Agreement shall affect or be used to interfere with Employee’s
protected right to test in any court, under the Older Workers’ Benefit
Protection Act, or like statute or regulation, the validity of the waiver of
rights under ADEA set forth in this Agreement; and

 

(D)       Nothing in this Agreement shall preclude Employee from: exercising
Employee’s rights, if any (i) under Section 601-608 of the Employee Retirement
Income Security Act of 1974, as amended, popularly known as COBRA, or (ii) ID
Systems’s pension plan or 401(k) plan, if applicable.

 

12.       Opportunity For Review.

 

(A)       Employee represents and warrants that Employee: (i) has had sufficient
opportunity to consider this Agreement; (ii) has read this Agreement; (iii)
understands all the terms and conditions hereof; (iv) is not incompetent or had
a guardian, conservator or trustee appointed for Employee; (v) has entered into
this Agreement of Employee’s own free will and volition; (vi) has duly executed
and delivered this Agreement; (vii) understands that Employee is responsible for
Employee’s own attorney’s fees and costs; (viii) has had the opportunity to
review this Agreement with counsel of Employee’s choice or has chosen
voluntarily not to do so; (ix) understands the Employee has been given
twenty-one (21) days to review this Agreement before signing this Agreement and
understands that he is free to use as much or as little of the 21-day period as
he wishes or considers necessary before deciding to sign this Agreement; (x)
understands that if Employee does not sign and return this Agreement to ID
Systems within 21 days of his receipt, ID Systems shall have no obligation to
enter into this Agreement, Employee shall not be entitled to the payments and
benefits set forth in Section 4 of this Agreement, and the Separation Date shall
be unaltered; and (xi) this Agreement is valid, binding and enforceable against
the parties to this Agreement in accordance with its terms.

 

 

  

 

(B)       This Agreement shall be effective and enforceable on the eighth (8th)
day after execution and delivery to ID Systems by Employee. The parties to this
Agreement understand and agree that Employee may revoke this Agreement after
having executed and delivered it to ID Systems by so advising ID Systems in
writing no later than 11:59 p.m. on the seventh (7th) day after Employee’s
execution and delivery of this Agreement to ID Systems. If Employee revokes this
Agreement, it shall not be effective or enforceable, Employee shall not be
entitled to the payments and benefits set forth in Section 4 of this Agreement,
and the Separation Date shall be unaltered.

 

Agreed to and accepted on this 16th day of December, 2016.

 

Witness:   EMPLOYEE:        

/s/ Katie O’Sullivan

    /s/ Norman Ellis Katie O’Sullivan   Name: Norman Ellis

 

Agreed to and accepted on this 16th day of December, 2016.

 

    ID SYSTEMS, INC.               /s/ Lindsay Estelle     Name: Lindsay Estelle
    Title: Director, Human Resources

 

 

  

 